Citation Nr: 1736982	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-20 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Army on active duty from March 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied a disability rating in excess of 10 percent for PTSD.

The Veteran appeared and testified at an August 2016 hearing held before the undersigned Veterans Law Judge in St. Petersburg, Florida.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in this matter to obtain additional medical records.

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of its duty to assist claimants, VA must obtain relevant evidence upon receipt of a substantially complete application for benefits.  When relevant evidence is in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain such evidence.  38 C.F.R. § 3.159(c)(2).

Here, the Veteran testified at his August 2016 hearing that he continues to receive regular psychological care at a VA facility in Florida.  A review of the record indicates past treatment at this facility, but the most recent treatment note is from September 2013.  Given the Veteran's testimony that his symptoms relating to PTSD have increased in severity and the lack of any evidence in the record relating to nearly four years of records of VA mental health, the Board must remand this matter in order to obtain all potentially relevant treatment records in VA's custody.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

VA's duties to assist a claimant in the development of a claim may also include scheduling a medical examination.  Where, as here, the central question is the current level of severity of a disability that has already been service connected, particular attention must be paid to the age of the most recent examination report in the claims file and to a veteran's assertions that a disability has worsened since the most recent examination in the file.  A new medical examination is required when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

With respect to the case at bar, the Board notes that the most recent VA psychiatric examination is from February 2011.  At his August 2016 hearing, the Veteran reported that he continues to receive psychological care from VA, but has continued to experience an increase in the severity of his psychological symptoms, including symptoms that led to his subsequent divorce and his need to reduce the amount of hours he works.  This competent evidence indicates that the available evidence and examination report is too old for an adequate evaluation of the Veteran's current psychological condition.  As such, VA must schedule a contemporaneous medical examination to determine the current severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA medical records that are not currently associated with the Veteran's claims file, to include medical records at the VA facility identified by the Veteran at the August 2016 hearing, and associate them with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current severity of his PTSD.  The claims file should be made available to the examiner who should indicate in the examination report that a review of the file has been completed.

3.  Finally, readjudicate the Veteran's claim.  If the claim is not granted, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claim

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




